Citation Nr: 1442355	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case is currently under the jurisdiction of the Las Vegas, Nevada, VARO.  This matter was previously before the Board and remanded in May 2011 (when the Board also determined that new and material evidence had been received and reopened the claim of service connection for a low back disorder), May 2012 and January 2013.  

In July 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  He also requested, and was granted, a 30 day abeyance period for the submission of additional evidence; no such evidence was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2013 letter from the Director, Fort Belvoir Civilian Personnel Advisory Center, states that a licensed physician had stated that the Veteran suffers from chronic lower back pain (hence, it was proposed that his application for the position of Security Guard was being removed from consideration).  In an April 2013 letter (and during his July 2014 Travel Board hearing) the Veteran stated that he had undergone physical examination for employment as a security guard at Fort Myer; however, he was denied the job because the physician stated that he had a lower back condition.  The Veteran provided the name and telephone number of the contact person at the Fort Myer Human Resources office.  A report of this employment examination has not been sought; as it may contain pertinent (even critical) evidence in the matter at hand, it must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the physician who conducted his employment medical examination and provide authorization for VA to secure a copy of the examination report.  Alternatively, the Veteran should provide any required authorization for VA to obtain a copy of the examination report from the Fort Belvoir Civilian Personnel Advisory Center and/or the Human Resources office at Fort Myer.  If such records are unavailable, the reason must be explained for the record.  (The Veteran should also be informed that, in the alternative, he may obtain and submit the examination report himself.)

2.  After review of any additional evidence received, the AOJ should accomplish any additional development indicated (to include obtaining another medical nexus opinion) and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then, if in order, be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



